                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

JAMES MARBLE, ET AL.                                                                   PLAINTIFFS

V.                                                           CAUSE NO. 3:20-CV-36-CWR-FKB

SANGALLI PRIVATE VENTURES,                                                           DEFENDANTS
LLC, ET AL.

                                              ORDER

        Before the Court is the defendants’ motion to dismiss or, in the alternative, to abstain. The

matter is fully briefed and ready for adjudication.

        The parties are familiar with the factual and procedural history of this long-running

business dispute, so the Court will proceed to the dispositive issue—abstention.

        The threshold question is whether this case and the Arkansas state court action “are

sufficiently parallel to make consideration of abstention proper.” African Methodist Episcopal

Church v. Lucien, 756 F.3d 788, 797 (5th Cir. 2014). The plaintiffs concede the general similarity

of “the parties and claims,” Docket No. 7 at 17, yet press that the cases are not parallel. They

observe that this case has one extra plaintiff and three additional defendants—the members of

Sangalli Private Ventures, LLC—and note that they have lodged more causes of action in this

case than they have in the Arkansas case.

        Similar arguments were rejected in Lucien. There, as here, “those named as parties in the

two actions are not precisely identical, but the record is clear that there are only two sides in this

dispute.” Lucien, 756 F.3d at 798. And the plaintiffs’ argument about extra claims is not

persuasive since they can refile their causes of action from this suit as counterclaims in the

Arkansas suit. For these reasons, the Court is “comfortable” that the two cases are sufficiently

parallel. Id. at 797-98.
       With that dispute resolved, the parties then agree that the remainder of the abstention

issue turns on the Colorado River factors discussed in Lucien. Those factors are:

       1) assumption by either court of jurisdiction over a res, 2) relative inconvenience
       of the forums, 3) avoidance of piecemeal litigation, 4) the order in which
       jurisdiction was obtained by the concurrent forums, 5) to what extent federal law
       provides the rules of decision on the merits, and 6) the adequacy of the state
       proceedings in protecting the rights of the party invoking federal jurisdiction.

Id. at 798 (citation omitted). These factors are to be applied only in exceptional circumstances;

holistically rather than mechanically; and “based on considerations of wise judicial

administration, giving regard to conservation of judicial resources and comprehensive

disposition of litigation.” Id. at 797-98 (quotation marks, citation, and brackets omitted).

       In this case, the first factor “weighs heavily in favor of abstention,” since the Arkansas

court assumed jurisdiction over the proxies when it issued a preliminary injunction last month.

Id. at 798. That court determined that venue there was proper and that the plaintiffs waived their

right to challenge venue. Docket No. 4-8. Proceeding here “in the subsequently filed, parallel

federal action would present a significant risk of inconsistent rulings as to the ownership of the

property.” Lucien, 756 F.3d at 799-800.

       The second factor weighs “only slightly” in favor of abstention, as the Arkansas

courthouse is marginally closer to the parties than the Mississippi courthouse where this case

would be heard. Id. at 800. The Court acknowledges that the sand plant is in Mississippi, which

does support the plaintiffs’ argument on this factor. That said, all but one of the parties are in

Texas or Oklahoma, and the proxies themselves are apparently now in Texas. These factors tip

the scale slightly in favor of proceeding in Arkansas.

       The third factor again “weighs heavily in favor of abstention.” Id. The Fifth Circuit

explained that “[i]f the federal action should continue unabated, the district court and the state



                                                  2
court would each determine the same issues with respect to the same property. The risk of

inconsistent rulings would therefore be very real.” Id.

       Like the second factor, the fourth factor favors abstention. The Arkansas action preceded

this one by one month, and is farther along, given the prompt issuance of an injunction and the

appeal which followed. Id.

       The fifth factor is neutral. Id. at 800-01. Federal law will not control the merits decision.

Id.

       The sixth and final factor “is likewise neutral.” Id. at 801. As in Lucien, “there is no

indication that [the plaintiffs] would suffer from inadequate protection of [their] interests in” the

Arkansas court. Id. The affirmative claims asserted in this proceeding can be pursued as

counterclaims in Arkansas.

       In short, we are presented with a situation very similar to the Fifth Circuit’s published

decision from 2014: “two of the six Colorado River factors are neutral, two weigh slightly in

favor of abstention, and two weigh heavily in favor of abstention.” Id. There, the Fifth Circuit

concluded that “though abstention from the exercise of federal jurisdiction is the exception, not

the rule, this case is the embodiment of that rare exception. The exceptional circumstances

present here warrant abstention.” Id. (quotation marks, citation, and brackets omitted).

       Having considered the particular circumstances of this case, the Court agrees. It will

abstain from hearing this matter.

       The motion is therefore granted and this case is stayed pending final resolution of the

Arkansas litigation. The Clerk of Court shall administratively close this case. If further

proceedings here become necessary, either party may move to reopen this case without payment




                                                  3
of another filing fee.

        SO ORDERED, this the 24th day of February, 2020.

                                         s/ Carlton W. Reeves
                                         UNITED STATES DISTRICT JUDGE




                                            4
